In re Kuss Corporation; Liberty Mutual Insurance Co.; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. CW92-0035; Parish of Natchitoches, Tenth Judicial District Court, Div. “A”, No. 61,632.
Granted. Judgment of the court of appeal sustaining the third party defendant’s exception of lack of personal jurisdiction is reversed and the trial court’s denial of the exception is reinstated. Case remanded to the trial court for further proceedings.